Judgment unanimously affirmed, without costs. Memorandum: In this action pursuant to Real Property Tax Law article 7, petitioner appeals from an order which confirmed respondents’ determination that certain vacant lots owned by petitioner are taxable. The evidence adduced at the hearing demonstrated that neither development of the land nor construction of improvements had been initiated nor was there good-faith contemplation of plans therefor. The land is thus not exempt from taxation (Real Property Tax Law § 420-a [3]) and the trial court properly dismissed the petition (see, Matter of Faculty-Student Assn. v Sharkey, 35 AD2d 161, affd 29 NY2d 621; Matter of Syracuse Univ., 214 App Div 375, 378). (Appeal from judgment of Supreme Court, Ontario County, Dugan, J.— RPTL art 7.) Present—Hancock, Jr., J. P., Callahan, Denman, O’Donnell and Schnepp, JJ.